Citation Nr: 1726616	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-09 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee.  A Board hearing was held before the undersigned in April 2017 and a transcript of the hearing is of record.  As the Board's decision in this appeal is fully favorable to the Veteran, no further action is required to comply with Veterans Claims Assistance Act of 2000 (VCAA). 


FINDINGS OF FACT

1.  The Veteran has been diagnosed with thoracolumbar degenerative disc disease and degenerative joint disease.

2.  Service treatment records reflect that the Veteran, on multiple occasions, reported for treatment of back pain during his active duty service.

3.  The Veteran has credibly testified that: he has continued to experience back pain that began during his active duty service; and has experienced no intervening injury to his back.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).




[Continued on next page.]
ORDER

Service connection for a low back disability is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


